EXHIBIT 10.2

JPMORGAN CHASE & CO.

2005 DEFERRED COMPENSATION PLAN FOR NON-EMPLOYEE

DIRECTORS

Effective as of January 1, 2005

Effective January 1, 2005, JPMorgan Chase & Co (“Corporation”) hereby
establishes the JPMorgan Chase & Co. 2005 Deferred Compensation Plan for
Non-Employee Directors (“Plan”).

The Plan applies to deferrals made on or after January 1, 2005. The Plan is
designed to comply with Section 409A of the Internal Revenue Code (“Code”) and
should be interpreted in a manner to satisfy that Code Section. In that regard,
because employees are not entitled to participant in this Plan and because
Directors are not “officers,” the Plan does not include provisions regarding
“specified employees.” Further, until final Treasury Regulations were
promulgated under Section 409A of the Code, the Plan has been interpreted and
operated in good faith compliance with Section 409A and Internal Revenue Service
Notice 2005-1 through December 31, 2007.

At all times, this Plan is entirely unfunded, both for tax purposes and for
purposes of Title I of ERISA. This Plan is maintained primarily for the purpose
of providing non-qualified deferred compensation and is not a qualified plan
within the meaning of Section 401(a) of the Code. Further, the Plan is not
subject to any of the ERISA provisions regarding participation, vesting, funding
or fiduciary responsibility.

For avoidance of doubt, it is intended that each election with respect to the
form or timing of a distribution shall be a “class year” applying solely to the
deferral and investment experience thereon to which the election pertains.

All amounts deferred under the JPMorgan Chase Deferred Compensation Plan For
Non-Employee Directors as in effect prior to January 1, 2005 (“Prior Plan”) were
vested as December 31, 2004. Amounts deferred under the Prior Plan, as well as
investment experience thereon, are separately accounted for under, and remain
subject to the terms and conditions of, the Prior Plan. No material
modifications to the operations or terms of the Prior Plan occurred after
October 3, 2004. The Prior Plan will not comply with Section 409A of the Code,
unless there is a material modification of such Prior Plan.

 

1.

Definitions - The following are defined terms wherever they appear in the Plan.



--------------------------------------------------------------------------------

2

 

1.1        “Administrator” shall mean the Secretary of the Corporation, or such
other person or committee appointed by the Chief Executive Officer of the
Corporation to be responsible for those functions assigned to the Administrator
under the Plan.

1.2        “Annual Installments” shall mean an amount payable annually on a
distribution date based the on value of the Account as of the Valuation Date.
The amount of each installment shall be calculated by multiplying such Account
balance by a fraction the numerator is one and denominator is the remaining
installments. Each installment shall be a separate payment for purposes of the
Treasury Regulations issued pursuant to Section 409A of the Code.

1.3        “Annual Stock Retainer” or “Stock compensation” shall mean an annual
award of Restricted Stock Units.

1.4        “Board of Directors” shall mean the Board of Directors of the
Corporation.

1.5        “Corporation” shall mean JPMorgan Chase & Co. and successor.

1.6        “Deferred Compensation Account” or “Account” shall mean the separate
account established effective January 1, 2005 under the Plan for each
Participant as described in Section 3.1.

1.7        “Director” shall mean a member of the Board of Directors who is not
also an employee of the Corporation or a Subsidiary.

1.8        “Participant” shall mean each Director who participates in the Plan
in accordance with the terms and conditions of the Plan.

1.9        “Plan” shall mean the JPMorgan Chase & Co. 2005 Deferred Compensation
Plan for Non-Employee Directors, as amended from time to time.

1.10      “Restricted Stock Unit(s)” shall mean a contractual obligation to
deliver, following a Separation from Service, a number of shares of Stock equal
to the number of units credited to a Participant’s Stock Account.

1.11      “Separation from Service” means a termination of services as a
Director of Board of Directors as set forth in Treasury Regulation 1.409A-1(h),
using the 20% bench mark set forth therein.

1.12      “Stock” shall mean the Common Stock of the Corporation, $1.00 par
value per share.

1.13      “Unforeseeable Emergency” means a severe financial hardship of the
Participant resulting from an illness or accident of the Participant or
beneficiary, the Participant’s spouse, or the Participant’s dependent (as
defined in Section 152(a) of



--------------------------------------------------------------------------------

3

 

the Code); loss of the Participant’s property due to casualty; or other similar
extraordinary and unforeseeable circumstances arising as a result of events
beyond the control of the Participant, as described in Section 409A of the Code.

1.14    “Valuation Date” shall mean the close of business on the last business
day of each calendar quarter or such other dates as may be specified by the
Administrator.

1.15    “Subsidiary” shall mean any corporation, which at the time qualifies as
a subsidiary of the Corporation under the definition of “subsidiary corporation”
in Section 425(f) of the Internal Revenue Code, as amended from time to time.

2.        Participation.

2.1      Basis of Participation. Only Directors are eligible to participate.
Each Director participates on a mandatory basis with respect to the Annual Stock
Retainer and on a voluntary basis with respect to cash compensation.

2.2      Participation in the Plan and Elections.

  (a)        Mandatory. All Directors shall have their Annual Stock Retainer
deferred automatically hereunder but may make the elections described in
Section 2.2(d)(v)(c), (d) and (e) with respect to such deferred amount.

  (b)        Voluntary—Existing Director. A Director also may elect to
participate with respect to cash compensation for any calendar year by
delivering the completed election form described in Section 2.2 (d)(v).

  (c)        Voluntary—New Directors. An individual who becomes a Director
during a calendar year may also elect to participate with respect to cash
compensation to be earned for the remainder of calendar year by delivering the
completed election form described in Section 2.2(d)(v). In addition, such
individual shall make the elections specified in Section 2.2(d)(v)(c), (d) and
(e) with respect the Annual Stock Retainer to be awarded in the next succeeding
calendar year.

  (d)        Elections.

  (i)         Elections Irrevocable. On proper and timely delivery to the
Administrator of the election form described herein, the elections made therein
are irrevocable. Each election, including the elections specified by in
Section 2.2(d)(v)(c), (d) and (e), shall apply only to amount deferred in the
calendar year to which the election applies.

  (ii)        Timing of Election for Annual Stock Retainer. Effective for Annual
Stock Retainers awarded during or after calendar 2009 and subject to the special
rule in Section 2.2(d)(iv), each Director shall make the election described in
Sections 2.2(d)( v)(c), (d) and (e) with respect to the Annual Stock Retainer by
delivering a



--------------------------------------------------------------------------------

4

 

properly executed deferral election form to the Administrator by not later than
December 31 of the second calendar year immediately prior to the date of such
award or such earlier date as specified by the Administrator. (By way of
clarification, if an Annual Stock Retainer is awarded in 2010, the election
described above must be made on or before December 31, 2008.) In the event that
a Director fails to make such an election for any particular calendar year in
which the Annual Stock Retainer is made, the number of Restricted Stock Units
represented by the Annual Stock Retainer for that year and by the re-reinvested
dividend equivalents thereon shall be distributed in their entirety in the
calendar year immediately following a Separation from Service.

(iii)      Timing of Election of Cash Compensation. Subject to Section 2.3(iv),
each Director electing to participate in the Plan with respect to cash
compensation for any calendar year must make the elections described herein by
delivering a properly completed deferral election form to the Administrator not
later than December 31 of the calendar year immediately preceding the year for
which the deferral election is effective.

(iv)      Timing of Elections for Individual who become Directors during a
Calendar Year. An individual who becomes a Director during a calendar year may
also elect to participate in this Plan with respect to his/her cash compensation
to be earned during that calendar year by delivering a properly completed
election form to the Administrator prior to the date that he or she becomes a
Director but not later than the date specified by the Administrator. In
addition, at the same time, such individual shall make the elections specified
in Section 2.2 (c)(v)(c), (d) and (e) with respect the Annual Stock Retainer to
be awarded in the next succeeding calendar year. In the event that such a
Director fails to make such an election with respect to the Annual Stock
Retainer, the number of Restricted Stock Units represented by the Annual Stock
Retainer for that year and by reinvested dividend equivalents thereon shall be
distributed in their entirety in the calendar year immediately following a
Separation from Service.

(v)        Election Form. Each annual election by the Director shall specify the

 

  (a)

amount, by percentage or by dollar amount, of cash compensation to be deferred;

  (b)

allocation of deferred cash compensation among the hypothetical investment funds
provided by the Plan;

  (c)

manner in which cash deferred compensation is to be paid—a lump sum or Annual
Installments (not to exceed 15);

  (d)

the calendar year or calendars years for payment of deferred compensation,
provided that no date shall be earlier than the calendar year next following a
Separation from Service; and

  (e)

manner of payment of deferred compensation to a Participant’s estate in the
event of death before complete distribution of deferred compensation.



--------------------------------------------------------------------------------

5

 

(vi)     Transition Elections. Pursuant to the transition rules set forth in the
Preamble to the Final and Proposed Regulations under Section 409A, elections as
to the date and form of a distribution with respect to Annual Stock Retainers
awarded in calendar years 2005, 2006, 2007 and 2008 were permitted to be made up
to December 31, 2007.

(vii)    Changes in Form and Date of Distribution. In his discretion, the
Administrator may permit a particular Participant to change the form and time of
distribution in accordance with Section 409A (a)(4) of the Code and the final
Treasury Regulations issued thereunder.

 

2.3

Term of Election of Deferral.

(a)        An election to defer cash compensation and the timing and form of
distribution of such deferred amount shall be effective only for cash
compensation earned in the calendar year to which it relates or otherwise as
specified herein.

(b)        A new election to defer cash compensation shall be made for each
future calendar year in accordance with Section 2.2(d).

 

3.

Compensation Deferred.

 

3.1

Deferred Compensation Account.

(a)        Account. A Deferred Compensation Account shall be established for
each Participant. The Account shall consist of two parts: (1) cash compensation
deferred by a Participant under the Plan (other than those amounts that a
Participant allocates to the Stock Account), along with investment experience on
such deferred compensation (the “Cash Account”) with respect to the hypothetical
investment funds provided by the Plan and (2) Restricted Stock Units
attributable to the Annual Stock Retainer and cash compensation allocated by a
Participant to an investment in the hypothetical investment Stock fund plus
additional Restricted Stock Units credited to the Participant’s Account as a
result of dividend equivalents (the “Stock Account”). The amount of cash
deferred (including investment experience) shall be credited to the
Participant’s Cash Account. The number of Restricted Stock Units plus additional
number of units resulting from dividend equivalents shall be credited to the
Participant’s Stock Account.

(b)        Crediting of Deferred Cash Compensation. Deferred cash compensation
shall be credited to the Participant’s Cash Account as of the last day of the
month during which such cash compensation was otherwise payable to the
Participant. For purposes of hypothetical investment of cash compensation under
Section 3.3, however, deferred cash compensation shall not be considered to be
hypothetically invested until the first day of the calendar quarter next
following the



--------------------------------------------------------------------------------

6

 

date that such compensation is credited to the Participant’s Cash Account or
such earlier date (but not earlier than the date on which the deferred
compensation is credited to the Account) as may specified by the Administrator
and shall not begin to accrue investment experience until the first day of such
quarter or such earlier date, (but not earlier than the date such compensation
is credited to the Account) as may be specified by the Administrator).

(c)        Crediting of the Annual Stock Retainer. The Restricted Stock Units
attributable to the Annual Stock Retainer shall be credited to the Participant’s
Stock Account as of date the award of such Retainer. See Section 3.6 for
crediting of dividends equivalents.

3.2        Amount of Deferral. A Participant may elect to defer receipt of all
or a specified portion, by percentage or by dollar amount, of cash compensation
otherwise payable in cash to the Participant for services as a Director or as a
member of a committee of the Board of Directors. For these purposes, cash
compensation shall include, but shall not be limited to, Directors’ fees,
retainers, meeting fees, fees for committees or other similar forms of
remuneration, but shall not include direct reimbursement of expense.

3.3        Hypothetical Investment of Cash. Deferred cash compensation is
assumed to be invested in one or more of the hypothetical investment funds made
available from time to time hereunder. Descriptions of hypothetical investment
funds available under the Plan shall be provided to each Participant on or prior
to the Participant making an allocation or reallocation of investment
equivalents into which any deferred cash payments are to be allocated or
reallocated.

3.4        Time of Hypothetical Investment of Cash. The amount of cash in the
Participant’s Cash Account on each Valuation Date which has not been previously
invested shall be deemed invested in a hypothetical investment fund (elected by
the Participant) on that Valuation Date based on the value of the hypothetical
investment fund on that date.

 

3.5        Allocation

of Hypothetical Investments of Cash; Reallocation of Hypothetical Investments of
Cash.

(a)        A Participant may allocate the balance of the Participant’s Cash
Account to one or more hypothetical investment funds. The allocation shall be
selected by the Participant.

(b)        A Participant may at any time prospectively change the allocation of
deferred cash compensation from one hypothetical investment fund to another.
Such reallocation shall be effective as of the date the reallocation request is
received in good order by the Administrator.



--------------------------------------------------------------------------------

7

 

(c)        Subject to subsection (d), a Participant may at any time also
reallocate among the hypothetical investment funds any cash compensation
previously deferred by the Participant and then credited to the Participant’s
Cash Account. This reallocation is in addition to the reallocation described in
paragraph (b) above. The reallocation shall be effective as of the date the
reallocation request is received in good order by the Administrator.

(d)        If a Participant allocates any deferred cash compensation to the
hypothetical Stock investment fund, the number of shares of associated with such
allocation shall be based on the rules set forth Section 3.6 below. Amounts
allocated to the Stock Account cannot be reallocated or transferred among other
hypothetical investment funds and shall be distributed in the form of Stock.

3.6      Dividends Equivalents on Restricted Stock Unit. Dividends shall be
deemed to have been paid on the Restricted Stock Units allocated to a
Participant’s Stock Account as if such allocated Restricted Stock Units were
actual shares of Stock issued and outstanding on the record date for dividends
on Stock. Such dividend equivalents shall be converted into additional
Restricted Stock Units and shall be credited to a Participant’s Stock Account
quarterly. Fractional shares shall be credited to a Participant’s Stock Account
cumulatively, but the balance of shares of Stock in a Participant’s Stock
Account shall be rounded to the next highest whole share in the event of any
issuance and distribution of Stock to such Participant pursuant to Section 4.1.
The number of Restricted Stock Units in a Participant’s Stock Account shall be
adjusted to reflect stock dividends, splits, reclassifications, and similar
transactions with respect to Stock.

3.7      Balance of Deferred Compensation Account. The balance of each
Participant’s Deferred Compensation Account shall include: (1) cash compensation
deferred by the Participant and the investment experience credited to the
Participant’s Cash Account (other than Stock) and (2) the Restricted Stock Units
attributable to the Annual Stock Retainer and to cash compensation credited to
the Participant’s Stock Account and any additional Restricted Stock Units
credited to the Participant’s Stock Account from the investment of dividend
equivalents.

3.8      Statement of Account. A statement shall be provided to each Participant
as to the balance of the Participant’s Deferred Compensation Account at least
once a calendar year.

4.        Payment of Deferred Compensation.

4.1      Payment of Deferred Compensation. Following a Separation from Service,
the balance of the Participant’s Deferred Compensation Account attributable to
each



--------------------------------------------------------------------------------

8

 

annual deferral shall be paid to the Participant in accordance with the
elections on file with the Administrator for that annual deferral. In the
absence of such election for any deferral, such deferral plus investment
experience thereon shall be distributed in a lump sum in the calendar year next
following the Separation from Service. The balance of the Participant’s Account
shall be valued as of the Valuation Date coincident with or immediately prior to
any payment date, but the balance of the Participant’s Account shall include all
compensation deferred by the Participant since the last Valuation Date. The Cash
Account not allocated to Stock shall be paid in cash. The number of Restricted
Stock Units allocated to Stock Account shall be distributed in the form of
Stock.

4.2        Payments to a Deceased Participant’s Estate or Beneficiaries.
Pursuant to the election set forth in Section 2.2(d)(v), a Participant may elect
that in the event of the Participant’s death, any balance in the Participant’s
Deferred Compensation Account shall be paid (i) to beneficiaries, named by the
Participant, provided that if no such election is made, payment shall be to the
Participant’s estate; and (ii) in the same manner as provided with respect to
the Participant, provided that if no such election is made the balance of the
Participant’s Deferred Compensation Account shall be determined as of the
Valuation Date coincident with or immediately prior to the Participant’s death
and this amount shall be paid in a single payment to the Participant’s estate in
the calendar year in which such death occurred, or if later, ninety days
following death.

4.3        Unforeseeable Emergency Distribution. Upon the Participant’s request
and the submission of evidence of demonstrating an Unforeseeable Emergency, the
Administrator may, in his sole and absolute discretion, determine that a
Participant has incurred an Unforeseeable Emergency. If such a determination is
made, the Administrator may cancel a deferral election for the balance of the
calendar year and, taking into account the dollar value of such cancellation to
the Participant, shall authorize a distribution limited to the amount reasonably
necessary to satisfy the emergency need (which may include amounts necessary to
pay any Federal, state, or local income taxes or penalties reasonably
anticipated to result from the distribution). For these purposes, a distribution
shall not be allowed to the extent that the hardship may be relieved through
reimbursement or compensation by insurance or otherwise, or by liquidation of
the Participant’s assets (to the extent such liquidation would not itself cause
a severe financial hardship).

5.          General Provisions.

5.1        Participant’s Rights Unsecured. The right of any Participant to
receive future payments of cash or Stock under the provisions of the Plan shall
be an unsecured claim against the general assets of the Corporation or the Bank,
as appropriate.



--------------------------------------------------------------------------------

9

 

5.2        Assignability. No right to receive payments or distributions under
the Plan shall be transferable or assignable by a Participant, except by will,
by the laws of descent and distribution or by a court of competent jurisdiction.
Any other attempted assignment or alienation of payments under the Plan shall be
void and of no force or effect.

5.3        Administration. Except as otherwise provided herein, the Plan shall
be administered by the Administrator, who shall have the authority to adopt
rules and regulations for carrying out the Plan and who shall interpret,
construe and implement the provisions of the Plan in the Administrator’s
discretion. Notwithstanding any other provision of the Plan, the Administrator
may conform, in whole or in part, the administration of the Plan, to the
administration of the JPMorgan Chase 2005 Deferred Compensation Program, as such
program may from time to time be amended, and to the Corporation’s Policy on
Personal Investment in JPMorgan Chase Securities.

5.4        Amendment. The Plan may at any time or from time to time be amended,
modified or terminated by the Corporation and/or the Bank by the act of the
Administrator, provided that no amendment, modification or termination
(a) shall, without the consent of the Participant, adversely affect the balance
of a Participant’s Deferred Compensation Account at that time or (b) permit
payment of the balance of a Participant’s Deferred Compensation Account prior to
the date of payment specified in Section 4.2 (except for payments provided in
Section 4.4 or Section 4.5).

5.5        Legal Opinions. The Administrator may consult with legal counsel, who
may be counsel for the Corporation or other counsel, with respect to the
Administrator’s obligations or duties hereunder, or with respect to any action,
proceeding or any question of law, and shall not be liable with respect to any
action taken or omitted to be taken, by the Administrator in good faith pursuant
to the advice of such counsel.

5.6        Liability. Any decision made or action taken by the Board of
Directors, the Administrator, or any employee of the Corporation or any of its
subsidiaries arising out of or in connection with the construction,
administration, interpretation or effect of the Plan shall be within their or
its absolute discretion and shall be conclusive and binding on all parties.
Neither the Administrator nor any member of the Board of Directors, and no
employee of the Corporation or of any of its subsidiaries, shall be liable for
any act or action hereunder, whether of omission or commission, except in
circumstances involving bad faith, or for any act of any other member or
employee or of any agent to whom duties in connection with the administration of
the Plan have been delegated.

5.7        Construction. The singular shall include the plural, where
appropriate.

5.8        Interpretation. This Plan shall be construed to comply with
Section 409A of the Code.



--------------------------------------------------------------------------------

10